Citation Nr: 1308277	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  12-18 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for left L4-L5 disc herniation with left lumbar radiculopathy (claimed as lower back injury).

2.  Entitlement to service connection for alopecia areata (claimed as hair loss due to Gulf War Syndrome).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his June 2012 substantive appeal (VA Form 9), the Veteran indicated that he did not want a Board hearing. The Veteran's case was subsequently certified to the Board, and the Veteran was notified of certification in November 2012.  In January 2013, the Veteran requested a Travel Board hearing.  38 C.F.R. § 20.1304(a) (2012) provides that a Veteran has 90 days from notification of certification to request a personal hearing from the Board.  As the Veteran's request for a Travel Board hearing was made within the 90 day period, the Board must grant this request.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with applicable procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


